Appeal from an order of the Family Court of Chemung County (Bonsignore, H.E.), entered February 25, 1993, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Court Act article 5, to adjudicate respondent as the father of a child born to Theresa AA.
In our view, Family Court’s adjudication of respondent’s paternity was supported by clear and convincing evidence in the record. This evidence consisted of the mother’s uncontradicted testimony and genetic blood marker tests indicating a 99.66% probability of paternity.
Weiss, P. J., Mikoll, Mercure, Cardona and Mahoney, JJ., concur. Ordered that the order is affirmed, without costs.